Judgment of the Family Court, New York County (Zuckerman, J.), rendered April 16, 1984, adjudicating appellant a juvenile delinquent by virtue of an act committed by him which, if committed by an adult, would constitute the crime of public lewdness (Penal Law, § 245.00) and committing him to a Title III facility for a period of 12 months, affirmed, without costs and without disbursements.
We find the proof submitted adequate to establish guilt of the act charged and, in light of appellant’s tendency to abscond from nonrestrictive confinement, we cannot say that his commitment to a Title III facility was improper. Nevertheless, we cannot refrain from noting that it is a sorry, indeed a tragic, commentary on the state of our society that we have been unable to find a better way to deal with this child of the streets. At the age of 14 he is already afflicted with a most serious venereal disease and has, on at least one occasion, attempted suicide. While he may be cured of his social ailment before he is discharged from confinement, he will be released when he is 15 years of age, possibly to repeat this and other sordid and traumatic experiences. Certainly, a society which can project people into space ought to be able to find a better way to deal with this and the uncounted other street children. Concur — Kupferman, J. P., Carro, Bloom, Fein and Alexander, JJ.